Paragon Masonry, LLC v Farmington Lawn Care, Inc. (2020 NY Slip Op 07835)





Paragon Masonry, LLC v Farmington Lawn Care, Inc.


2020 NY Slip Op 07835


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


1010/19 CA 19-00291

[*1]PARAGON MASONRY, LLC, PLAINTIFF-APPELLANT,
vFARMINGTON LAWN CARE, INC., AND COUNTRYMAX CICERO, LLC, DEFENDANTS-RESPONDENTS. 


SHEATS & BAILEY, PLLC, LIVERPOOL (JASON B. BAILEY OF COUNSEL), FOR PLAINTIFF-APPELLANT.
PIRRELLO, PERSONTE & FEDER PLLC, ROCHESTER (STEVEN E. FEDER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered January 9, 2019. The order, among other things, denied plaintiff's motion for partial summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court